Exhibit 10.1.b

Great Plains Energy Incorporated
Annual Incentive Plan

Approved February 4, 2004

Objective
The Great Plains Energy Incorporated (Great Plains Energy) executive Annual
Incentive Plan (Plan) is designed to reward sustained value creation by
providing competitive incentives for the achievement of annual financial
performance goals. By providing market-competitive target awards, the plan
supports the attraction and retention of senior executive talent critical to
achieving Great Plains Energy's strategic business objectives.

Eligible participants include executives and other key employees of Great Plains
Energy, as approved by the Compensation Committee (the Committee) of the Board
of Directors.

Target Awards


Target award levels will be approved by the Committee and set as a percentage of
the executive's base salary. The percentage will vary based on organizational
responsibilities and market-compilation bonus levels based on industry data. The
annual target award percentages of base salary are set forth on Appendix I
attached hereto.



EPS Performance Goal


The size of the entire award under the Plan will be determined by corporate
Earnings Per Shares (EPS). The annual corporate EPS goal will be set and
approved by the Committee. The proposed annual corporate EPS goal for the
current annual incentive plan year is set forth in Appendix II attached hereto.



The corporate EPS goal will be subject to an established threshold, target and
maximum levels. The Plan will pay out at 100% at target. Fifty percent of the
incentive is payable at the threshold level of performance and 150% of the
incentive is payable at the maximum level of performance. If performance falls
below target but is above threshold, the amount of the award payable will be
below the target award level. Similarly, performance above target will result in
an award higher than target level.

Individual Incentive Awards


Individual incentive awards will reflect a mix of Great Plains Energy and
business unit/department performance along with individual discretionary
factors; the current actual mix for each executive will be determined based upon
his/her role and contribution to the organization in accordance with the chart
set forth on Appendix III attached hereto. Discretionary awards will not be paid
for corporate executives if the corporate EPS performance falls below the
threshold level for the current year.



Exceptions


The EPS targets established for the plan period are fixed for the duration
period and will only be changed upon the approval of the Committee. Each year,
the Committee will approve the annual targets.



 

1



--------------------------------------------------------------------------------



APPENDIX I

Proposed Target Incentive Award Levels
(expressed as a percent of base salary)

Executive Tier

Annual Target Award Opportunity

Chairman and CEO (GPE)

60%

President and/or CEO (KCPL)

45%

Executive or Senior Vice President

40%

Vice President

30%-35%

Other Officers

30%

 

2



--------------------------------------------------------------------------------



APPENDIX II

Proposed EPS Targets for 2004

Following is the proposed corporate target for the period January 1, 2004
through December 31, 2004:

2004 Goals
Earnings Per Share

 

GPE Reported Earnings*

Threshold - 50%

$2.20

Target - 100%

$2.31

Max - 150%

$2.40

 

*

Excludes any KLT Gas discontinued operations



 

 

3



--------------------------------------------------------------------------------



APPENDIX III

Weighting of Performance Goals

 

Corporate Balanced Scorecard

Business Unit/Department Balanced Scorecard

Discretionary

CEO/COO

80%

0%

20%

Corporate Executives*

60%

20%

20%

Operations Executives

40%

40%

20%

*Bielsker, Latz, Nolte, Riggins and Wright

 

4